Citation Nr: 0917959	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  08-04 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating for non-
Hodgkin's lymphoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from February 1941 to March 1947 
and from June 1947 to June 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Veteran testified at a videoconference hearing in April 
2009.  The undersigned Veterans Law Judge presided.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his hearing in April 2009, the Veteran testified that his 
private oncologist, Dr. Michael Pavy, had recently told him 
that his non-Hodgkin's lymphoma had become active.  The 
Veterans Law Judge agreed to hold the record open for 30 days 
to give the Veteran an opportunity to submit copies of 
private medical records to support his claim.  No additional 
medical evidence has been received, however.  Nevertheless, 
inasmuch as the Veteran has testified that his service-
connected disability has recently worsened and because he has 
identified the source of potentially relevant private medical 
records, the case must be remanded to secure copies of those 
records.  

Further, in light of the Veteran's testimony that his 
service-connected lymphoma has worsened since the VA 
compensation examination in April 2007, he should be 
scheduled for a current examination of the disability.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  After obtaining any needed signed 
authorization from the Veteran, request 
copies of all records identified by him 
reflecting treatment for his service-
connected non-Hodgkin's lymphoma since 
July 2008, including records from Dr. 
Michael Pavy.  Associate with the claims 
file all records that are received.  

2.  Then schedule the Veteran for an 
evaluation of his non-Hodgkin's lymphoma.  
The claims file must be furnished for the 
examiner's review in conjunction with the 
examination.  The examiner's report 
should set forth in detail all current 
symptoms and clinical findings relative 
to the Veteran's non-Hodgkin's lymphoma, 
including whether the disease is 
currently active or being treated, and 
including the effect of those 
manifestations on his daily life.  

3.  Upon completion of the requested 
development, readjudicate the Veteran's 
claim, including the possibility of 
staged ratings, pursuant to Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  If 
the claim is not granted to his 
satisfaction, provide him and his 
representative with a supplemental 
statement of the case and give them an 
opportunity to respond prior to returning 
the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



